Citation Nr: 1527754	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  09-35 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability evaluation in excess of 20 percent for diabetes mellitus. 

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to August 3, 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was processed in part using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

In a December 2009 rating decision, the RO granted a TDIU, effective August 3, 2009.  The effective date of the TDIU does not encompass the entire appeal period.  Although the Agency of Original Jurisdiction (AOJ) did not certify the issue of TDIU as part of this appeal, the Veteran asserted that his service-connected disabilities preclude substantially gainful employment.  Therefore, the Board has jurisdiction to consider the issue of entitlement to a TDIU prior to August 3, 2009, as part of the claim for an increased rating for diabetes mellitus.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In January 2013 the Board remanded this case to the RO via the Agency of Original Jurisdiction (AOJ) for further development and it has now been returned to the Board.  

The Veteran submitted an additional lay statement in April 2013 that has not been initially reviewed by the RO.  However, also in April 2013, he submitted a waiver of RO consideration of future evidence he would submit.  38 C.F.R. §§ 20.800, 20.1304(c) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2012, the Veteran submitted a copy of a favorable Social Security Administration (SSA) decision that found him disabled as a result of multiple service-connected disabilities.  When VA is put on notice of the existence of relevant SSA records, as here, VA must seek to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493, 494 (1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As such, all relevant SSA records need to be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the Veteran's SSA records.  In requesting these records, the AOJ should follow the current procedures of 38 C.F.R. § 3.159(c) (2014), which require efforts to obtain Federal records to continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  If the records are not obtained the AOJ should document this in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e)(1) (2014).  

2. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including the issue of entitlement to a TDIU prior to August 3, 2009.  If, during a portion of the appeal period, the Veteran's service-connected disabilities do not meet the rating criteria under 38 C.F.R. § 4.16(a), but they prevent him from securing or following a substantially gainful occupation, refer the claim to the Director of the Compensation Service for consideration of the issue of entitlement to TDIU on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b).  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

